Citation Nr: 1827676	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-21 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for Hodgkin's lymphoma to include as a result of exposure to chemical substances in the water at Camp Lejeune. 


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.  He also had additional periods of service with the Army National Guard from May 1989 to May 1992 and from May 2001 to August 2003, and with the Navy Reserves from May 1992 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

These claims were remanded by the Board in July 2010 in order for the Veteran to be afforded a Board hearing.  In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In a December 2011 decision, the Board denied service connection for Hodgkin's lymphoma and remanded the issue of whether new and material evidence has been submitted to reopen the claim of service connection for bilateral hearing loss.  The Veteran appealed the denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2013 order, a Joint Motion for Partial Remand (JMPR) vacated the portion of the December 2011 decision that denied service connection and remanded the matter for compliance with the Court's instructions.

In November 2013 the Board remanded the issue of service connection for Hodgkin's lymphoma, recharacterized as to include as a result of exposure to chemical substances in the water at Camp Lejeune, in compliance with the JMPR, and again remanded the issue of whether new and material evidence has been submitted to reopen the claim of service connection for bilateral hearing loss.  

The Veteran's representative recently requested that he be provided information as to the qualifications of the examiner who provided a November 2017 opinion.  The examiner who provided the opinion is a Medical Doctor with a Master of Public Health degree.  As recognized by the representative, the competence of VA examiners is presumed and the Board finds no reason to find otherwise in this case.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  The Board is remanding the claim because that opinion is substantively inadequate (to include for specific reasons cited by the representative in questioning the provider's competence), but the Board does not otherwise find the opinion provider is not competent.

The issues of service connection for bilateral hearing loss, on the merits, and service connection for Hodgkin's lymphoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An August 2004 rating decision denied a claim of service connection for a bilateral hearing loss.  The Veteran was notified of the decision but did not submit new and material evidence within one year or perfect an appeal of the decision.

2. Evidence added to the record since the August 2004 decision provides a reasonable possibility of substantiating the claim for service connection for a bilateral hearing loss.


CONCLUSIONS OF LAW

1. The August 2004 rating decision that denied service connection for a bilateral hearing loss is final.  38 U.S.C § 7105 (West 2012); 38 C.F.R. § 20.1103 (2017).

2. Evidence received since the August 2004 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C. §§ 5107, 5108 (West 2012); 38 C.F.R § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C. § 7105; 38 C.F.R. §§ 29.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

An August 2004 rating decision denied service connection for bilateral hearing loss based on a finding that there was no evidence that the Veteran had diagnosed hearing loss or that there was any nexus between the claimed hearing loss and service.  

Evidence of record at that time included the Veteran's STRs from his period of active duty service and National Guard treatment records for the year 1992.

Evidence received since the August 2004 rating decision includes VA treatment records that include audiometric testing in July 2010 and July 2011, private treatment records, March 2010 testimony by the Veteran at the RO, April 2011 testimony by the Veteran before the undersigned, and a January 2018 VA hearing loss examination.

The claim was previously denied because there was no evidence that the Veteran had diagnosed bilateral hearing loss.  For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The new evidence, specifically VA audiology testing in July 2010 and July 2011, and on January 2018 VA examination, include findings of hearing loss for VA compensation purposes and thus related to an unestablished fact (a current diagnosis).  That evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In light of the foregoing, the Board finds that the Veteran's claim for service connection for bilateral hearing loss is reopened; however, further development is required prior to adjudication. 


ORDER

New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss and to that extent only, the appeal is allowed. 

REMAND

Bilateral Hearing Loss

Further development of the record is needed prior to a de novo consideration of the Veteran's claim for bilateral hearing loss. 

The Veteran asserted that he had bilateral hearing loss due to noise exposure from his active duty service and his service in the Army National Guard.  His military occupation specialty (MOS) on active duties as a radio dispatcher and his principal duties during his Army National Guard service as a rifleman, infantryman, and radio operator reflect he had noise exposure during his active duty and National Guard service.  In January 2018 the Veteran underwent a VA examination to determine the nature and etiology of his hearing loss.  The examiner offered a negative nexus opinion based in part, on normal hearing at enlistment, normal hearing on June 1974 separation examination, no shown shift in hearing at any frequency, and a military occupation specialty (MOS) that was moderate to noise.  This opinion is inadequate because it failed to address whether the Veteran's hearing loss is related to his noise exposure during his Army National Guard service.  

Hodgkin's Lymphoma 

Pursuant to the prior remand, an opinion was obtained in November 2017.  The examiner opined that it was less likely than not that the Veteran's Hodgkin's lymphoma was due to his military service and exposure to contaminated water because the examiner's review of the current medical literature "does not strongly associated the development of Hodgkin's lymphoma with the contamination" as characterized at Camp Lejeune.  However, the Board notes that the March 2013 JMPR identified that evidence provided by the Centers for Disease Control (CDC) shows that two chemicals found at Camp Lejeune, trichloroethylene (TCE) and tetrachloroethylene (PCE), have been associated with the development of Hodgkin's disease in some people depending on the nature and length of exposure.  As the November 2017 examiner opined based on his review of the "current medical literature," and the opinion was provided four years after the March 2013 JMPR, an addendum opinion is necessary to address the current effect of this CDC evidence on the Veteran's claim.  

The November 2013 remand also requested a nexus opinion on any residual of the Veteran's Hodgkin's lymphoma and the Veteran's exposure to contaminated water while service at Camp Lejeune.  On November 2017 VA examination hypothyroidism secondary to Hodgkin's lymphoma was diagnosed.  On January 2018 VA examination the examiner noted that the Veteran's hypothyroidism was diagnosed more than one year after his military service and it is not on the presumptive provisions regarding service at Camp Lejeune.  See 38 C.F.R. § 3.307 and 3.309.  Since the question of whether the Hodgkin's lymphoma is related to service is being remanded, secondary service connection for hypothyroidism cannot be decided at this time.  The opinion obtained on remand should also address whether the hypothyroidism is directly related to service, that is to the contaminated water.  38 U.S.C. § 1131; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly on remanded, the addendum opinion should also address whether the Veteran's hypothyroidism is directly related to his exposure to contaminated water at Camp Lejeune.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange to obtain an addendum opinion (with examination, including audiometric studies, only if deemed necessary by the provider) from the January 2018 VA hearing loss examiner (or from another provider if the January 2018 examiner is unavailable).  The entire record, including this remand, must be reviewed by the examiner.  

Based on the record, the examiner should provide an opinion to the following:

Is it at least as likely as not that the Veteran's bilateral hearing loss is related to the Veteran's service, to include a period of active or inactive duty for training.  The examiner should consider and discuss as necessary his conceded noise exposure during his Army National Guard service.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

2. The AOJ should also arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the November 2017 VA Camp Lejeune examiner (or from another provider with similar expertise if the November 2017 examiner is unavailable).  The entire record, including this remand, must be reviewed by the examiner.  

Based on the record, the examiner should provide an opinion to the following:

(a) Is it at least as likely as not that the Veteran's Hodgkin's lymphoma is related to the Veteran's service, to include his exposure to contaminated water during his active duty service at Camp Lejeune?

The examiner should consider and discuss as necessary the CDC evidence that TCE and PCE have been associated with the development of Hodgkin's disease, available at http://www.atsdr.cdc.gov/sites/lejeune/tce_pce.html, to include D. Wartenberg, et al., Trichloroethylene and cancer: epidemiologic evidence. 108(S2) Environ Health Perspect 161-176 (2000).

(b) Is it at least as likely as not that the Veteran's hypothyroidism is related to the Veteran's service, to include his exposure to contaminated water during his active duty service at Camp Lejeune?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

3. The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


